DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bushing of Claim 5 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 4 recites the limitation "said coupler".  There is insufficient antecedent basis for this limitation in the claim, as Claim 4 is solely dependent from Claim 1.
Claim 5 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  Based on the disclosure it is unclear how the bushing would be coupled to the first pressure plate.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 2  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slivon. (US 8,826,504).
Regarding Claim 1, Slivon discloses:
a first pressure plate (first pressure plate 12, 2:60) carrying a threaded stud (solid stud 24, 3:1);
a reversible ratchet wrench assembly (reversible ratchet wrench assembly 18, 3:34) operably connected to said threaded stud (“rotation of the wrench assembly 18 will cause the studs 24, 32 to be threaded or unthreaded, 4:11-12);
a second pressure plate (second pressure plate 14, 2:61) comprising a void space (hollow stud 32 passes through plate 14, see Annotated Slivon Figure 5 below) for receiving said threaded stud through said second pressure plate (stud 32 has counterbore 36 adapted to receive stud 24, 3:10-12, i.e. stud 24 is received in stud 32 which passes through void space of second plate);

    PNG
    media_image1.png
    423
    714
    media_image1.png
    Greyscale
said stud secured to said second plate (via counterbore 36 in hollow stud 32, 3:10-12).
Annotated Slivon Figure 5

Regarding Claim 2, Slivon discloses the limitations of Claim 1, as described above, and further teaches the reversible wrench assembly comprising a ratcheting wrench (reversible ratchet wrench assembly 18, 3:34).



    PNG
    media_image2.png
    356
    577
    media_image2.png
    Greyscale

Slivon Fig. 2

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 and 5 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 3, the closest art of record Slivon (US 8,826,504) teaches a disc brake piston retractor tool with a reversible wrench assembly, coupler, first and second pressure plates, and a void space in the second pressure plate.  However, Slivon ‘504 does not teach, suggest, or make obvious, alone or in combination, that the coupler interconnects the first and second pressure plates through said void space.
	Regarding Claim 4, the closest art of record Slivon (US 8,826,504) teaches a disc brake piston retractor tool with a stud secured to the second pressure plate by welding.  Slivon does not teach, suggest or make obvious, alone or in combination, a stud secured to the second pressure plate by a snap ring.
Regarding Claim 5, the closest art of record Slivon (US 8,826,504) teaches:
a first pressure plate (first pressure plate 12, 2:60) having an outer surface (outer surface 20, 2:67) and an inner surface (inner surface 22, 2:67);
a second pressure plate (second pressure plate 14, 2:61) having an outer surface (outer surface 28, 3:2) and an inner surface (inner surface 30, 3:3);
a coupler (coupler 16, 3:19) joining the first pressure plate with the second pressure plate (“rotation of the coupler… will result in… movement of studs 24, 31 and the pressure plates 12, 14; 3:26-31), the coupler comprising:
a stud affixed to the second pressure plate (“hollow stud 32 welded thereto”, 3:2-4) along the axis () such that the stud cannot rotate about, nor move along, the axis in relation to the second pressure plate (due to welds, 3:2-4), the stud defining an external thread (right-hand thread 34, 3:5);
a ratcheting wrench assembly (reversible ratchet wrench assembly 18, 3:34) for providing selective reversible rotation of the bushing relative to the first pressure plate and the second pressure plate (“because of the particular threaded relationship… the rotation of the coupler… will result in simultaneous lateral movement of the studs and the pressure plates, 3:26-31);
whereby selective rotation of the ratcheting wrench assembly (the reversible ratchet wrench assembly… is incorporated into the tool in order to simplify the bi-directional rotation of the coupler, 3:34-36) causes threading and unthreading of the stud and movement of the second pressure plate along the axis in relation to the first pressure plate (the rotation of the coupler… will result in simultaneous lateral movement of the studs and the pressure plates, 3:26-31).
However, Slivon does not teach a bushing, wherein the bushing defines a bore that is internally threaded.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hernandez Jr. et al. (US 10,807,220) teach a brake spreader tool with ratchet wrench, single stud, coupler, bushing, and retaining ring.  Wu (US 10,371,220) teaches an apparatus for returning disc brake pistons with spreader plates, a threaded stud, and a ratcheting wrench mechanism.  Huang (US 10,156,273) also teaches a piston pusher tool with spreader plates, a threaded stud, and ratcheting wrench mechanism.  Kang (US 2004/0123438) teaches a tool for replacing brake pads with a single through screw and retaining rings but without the ratcheting wrench assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEANNA R LINCOLN whose telephone number is (571)272-5771.  The examiner can normally be reached on Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Jennings can be reached on 571-270-1536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.R.L./Examiner, Art Unit 3723                                                                                                                                                                                                        

/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723